Citation Nr: 1454784	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs.

2.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected chronic rhinitis and sinusitis with headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran had active duty from October 1968 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In addition to the paper claims file, the Veteran has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a July 2014 Appellant's Brief and VA treatment records dated from July 2008 to January 2014, which were considered in the February 2014 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With respect to the Veteran's claim for an increased rating for his skin disability, which is characterized as dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs, he was most recently afforded a VA examination in December 2013 to assess the nature and severity of such disability.  The examiner diagnosed the Veteran with "ecxema [sic]," chronic fungal infection, and Schamberg's disease.  The examiner stated that the Veteran reported that he had developed "'ecxema' [sic]" in his groin in 1972 in service, noting that he has a chronic rash in his groin area that comes and goes but is mostly present during warm weather, which he has treated with topical sprays and topical mycolog.  

Upon examination and review of the record, the December 2013 examiner added a diagnosis of chronic fungal infection controlled with daily mycolog.  She further noted that the Veteran was hospitalized for a fungal infection in March 2009, and that 2009 and 2010 VA Manchester dermatology notes document a "fungal diagnosis of groin rash."  The examiner found that the Veteran had been treated with oral or topical medications in the past 12 months, and that topical mycolog had been used constantly or near constantly in the last 12 months.  She also indicated that the dermatitis covered 20 to 40 percent of the Veteran's total body area, and 5 to less than 20 percent of his exposed area; but that eczema covered less than 5 percent of his total body area, and less than 5 percent of his exposed area.  In closing, the examiner remarked that her dermatitis measurements reflected Schamberg's disease only, which she determined was "not a disabling disease."

The Board finds the December 2013 VA examination to be incomplete for two reasons.  First, the Board observes that the examiner provided two separate findings with regard to the size of the affected areas for the Veteran's dermatitis, which she indicated included the areas affected by his Schamberg's disease, and eczema; however, such disabilities are both service-connected and thus rated together.  In this regard, the Board cannot discern whether he meets the criteria for a next higher rating, which requires, inter alia, that over 40 percent of his total body area be affected by his service-connected skin condition, pursuant to Diagnostic Code 7806.  Consequently, the a remand is necessary in order for the examiner to provide measurements of the areas affected by the Veteran's service-connected skin disability, regardless of the nature of the diagnoses. 

Second, the December 2013 VA examiner seems to have offered a new and possibly separate diagnosis for the Veteran's service-connected skin condition of chronic fungal infection controlled with daily mycolog.  However, the Board finds that it cannot determine whether the December 2013 VA examiner has supplanted or supplemented the Veteran's original and still current diagnosis of dyshidrotic eczema of the groin with Schamberg's disease of the arms.  Additionally, the 2009 private treatment records relied upon, in part, by the December 2013 examiner do not reflect any recent diagnoses of a fungal infection.  VA treatment records from March 2008 to April 2009 are similarly void of references to a fungal infection.  The only references to a possible fungal infection include service treatment records dated February 12, 1985 and March 11, 1985, which assess the Veteran with "? fungal" and "appears fungal," respectively.  Therefore, the examiner should indicate whether the Veteran's chronic fungal infection is part and parcel of his service-connected disability of dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs and, if so, such should also be included in the evaluation of the affected areas as discussed in the preceding paragraph.

In December 2013, the Veteran also underwent VA examination to assess the nature and etiology of his obstructive sleep apnea (OSA).  The examiner noted that the Veteran received a diagnosis of OSA in March 2008, that he treats his OSA with a continuous positive airway pressure (CPAP) machine, and that he was advised to lose weight.  The examiner also noted that the Veteran reports that he uses pseudoephedrine daily for nasal congestion.  Upon examination and review of the record, the examiner concluded that it is less likely than not that the Veteran's OSA was caused by his service-connected chronic rhinitis and sinusitis with headaches (sinus condition) because "sleep apnea is not caused [by] sinusitis or rhinitis."  The examiner also found that:  "[t]he claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness. . . .  [S]inusitis and rhinitis have not aggravated sleep apnea.  Sleep study and sleep MD (certified) has [sic] advised weight loss to improve sleep apnea condition."

The Board finds the December 2013 VA examination for OSA to be inadequate as the report contains a factual inaccuracy and lacks adequate etiological opinions.  The examiner opined that the Veteran's OSA clearly preexisted service, however the Veteran's OSA was first diagnosed in March 2008 and there is no allegation or evidence that it pre-existed his active duty service.  Also, the examiner failed to adequately determine and explain whether the Veteran's OSA was caused or aggravated by his service-connected sinus condition.  The examiner's cursory statements that OSA is not caused or aggravated by the Veteran's service-connected sinus condition do not constitute a sufficient explanation for the opinions offered; they merely represent a restatement of the opinions.  Moreover, the Board finds that the examiner also failed to consider and address whether the nasal congestion resulting from Veteran's service-connected sinus condition interferes with his nasal CPAP treatment and aggravates his OSA.  Finally, the December 2013 VA examination report did not address the February 2, 2010 opinion of Dr. D. Black, who opined that the Veteran's "history of a deviated septum can contribute" to his OSA.

Accordingly, for the reasons stated above, the Board finds that further VA examination of the Veteran is warranted to determine the severity of his skin condition and to determine the etiology of his OSA.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from January 2014 to the present, should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from January 2014 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should describe the nature and severity of the Veteran's skin disability.  In this regard, the examiner should specifically indicate whether the Veteran's chronic fungal infection is part and parcel of his dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs, or otherwise related to his military service.

The examiner should note the percentage of the entire body and exposed areas affected by the service-connected skin conditions and identify all prescribed treatment(s).  To this end, the examiner should consider dermatitis and eczema (and, if determined to be part and parcel of such service-connected skin disability, the fungal infection) together, not separately, when estimating these percentages.  If the examiner determines that the Veteran experiences flare-ups or additional symptoms of his skin condition, but they are not observable at the time of the examination, the examiner should estimate the entire body and exposed areas affected of such when it is in an active phase.

Additionally, the examiner should specifically indicate whether treatment of the Veteran's skin condition included systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such treatment.  To this end, the examiner should specifically determine whether constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during any 12 month period during the course of the appeal.

All opinions expressed should be accompanied by supporting rationale.

3.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his obstructive sleep apnea (OSA).  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

After reviewing the record and interviewing the Veteran, the examiner should answer the following questions:

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner determine whether it is at least as likely as not (i.e., a 50 percent or greater probability that the Veteran's OSA (a) was caused, OR (b) has been aggravated (worsened beyond the natural progression) by his service-connected chronic rhinitis and sinusitis with headaches (sinus condition).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.  In doing so, the examiner is directed to consider and discuss (if pertinent) the February 2, 2010 opinion of Dr. D. Black (opining that the Veteran's "history of a deviated septum can contribute" to his OSA).  The examiner should also consider whether the nasal congestion resulting from Veteran's service-connected sinus condition interferes with his nasal CPAP treatment and aggravates his OSA.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, this appeal should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this claim.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




